IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TED SMITH,                             NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0640

DAYSPRING VILLAGE, INC.,

     Respondent.
___________________________/

Opinion filed April 12, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Ted Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied.

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.